EXHIBIT 10.2
EXECUTION






LIMITED CONSENT AGREEMENT




     LIMITED CONSENT AGREEMENT (this “Consent”) dated as of April 15, 2011, by
and among Thermo No. 1 BE-01, LLC, a Delaware limited liability company (the
“Company”), David S. Handsman (“Second Lien Lender”), Zurich American Insurance
Company (“Zurich”), The Prudential Insurance Company of America, as
Administrative Lender and Lender (in such capacities, together with Zurich,
collectively, the “Lenders”), and Deutsche Bank Trust Company Americas (“DB”),
in its capacity as Administrative Agent (the “Administrative Agent”) and
Collateral Agent (the “Collateral Agent”).

     WHEREAS, the Company, Lenders and Administrative Agent are parties to the
Credit Agreement dated as of August 31, 2008 (as amended, restated or otherwise
modified from time to time, the “First Lien Credit Agreement”; capitalized terms
used therein have the meanings set forth therein, including by reference to
Schedule Z referred to therein);

     WHEREAS, pursuant to the Account and Security Agreement and the other
Security Instruments pursuant to which the Company granted a Lien on any of its
assets (together with the First Lien Credit Agreement and any other security
documents executed in connection therewith, collectively, the “First Lien Debt
Documents”), the Company granted a first priority Lien on the Collateral (as
defined in the Account Security Agreement, hereafter the “Thermo Collateral”) to
secure all Secured Obligations (as defined in the Account and Security
Agreement) (the “First Lien Obligations”);

WHEREAS, the Company and Raser Technologies, Inc., a Delaware corporation

(“Raser” and, together with the Company, collectively, the “Borrowers”) intend
to enter into a Bridge Loan Agreement dated as of the date hereof (as amended,
restated or otherwise modified from time to time subject to the limitations of
Section 1 below, the “Second Lien Loan Agreement”) with Second Lien Lender
pursuant to which Second Lien Lender will make a bridge loan to Borrowers in an
aggregate principal amount not to exceed $750,000;

     WHEREAS, the Borrowers desire to secure their obligations to the Second
Lien Lender by granting to the Second Lien Lender a lien (junior in priority to
the lien held by the Collateral Agent on behalf of the Secured Parties) on their
respective right, title and interest in and to all their respective properties,
including the Thermo Collateral, pursuant to one or more security agreements,
mortgages, deeds of trust and other agreements, instruments and documents
(together with the Second Lien Loan Agreement, collectively, the “Second Lien
Debt Documents”);

     WHEREAS, the Borrowers have requested that the Lender, Administrative Agent
and Collateral Agent consent to the foregoing; and

     WHEREAS, the Lender, Administrative Agent and Collateral Agent are willing
to grant such consent, but only on the terms and conditions set forth herein.

--------------------------------------------------------------------------------

     NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

     Section 1. Consent. Effective as of the date hereof but subject to the
following terms and conditions, the Lenders, Administrative Agent and Collateral
Agent (i) hereby consent to the Company entering into the Second Lien Loan
Agreement and the other Second Lien Debt Documents, incurring the Indebtedness
pursuant thereto and granting a Lien on the Thermo Collateral in favor of Second
Lien Lender to secure all obligations thereunder to the extent permitted herein
(the “Second Lien Obligations”); (ii) hereby waive any claim that the
consummation (but not any future Credit Agreement Events of Default arising
after such consummation) of such transactions will constitute a Credit Agreement
Event of Default specifically including, but not limited to, a Credit Agreement
Event of Default under Section 6.1 or 6.2 of the Credit Agreement; provided,
however, that such consent and waiver is expressly conditioned upon the
continued satisfaction of each of the following terms, conditions and covenants:

(a) Aggregate Second Lien Obligations; Legend. (i) the aggregate original
principal amount of all Second Lien Obligations shall not exceed $750,000 and
(ii) each Second Lien Debt Document that purports to grant a security interest
or lien upon any assets of the Company in favor of the Second Lien Lenders shall
contain a legend on its face stating that it is a Second Lien Debt Document as
defined in this Consent and is subject in all respects to the Lien subordination
provision set forth in this Section 1 and otherwise subject to the terms hereof.

(b) Subordination and Priority of Security Interests. Anything in the Second
Lien Debt Documents to the contrary notwithstanding, (i) irrespective of the
time or order of filing or recording of any financing statement, deed of trust
or other document, (ii) and irrespective of any statute, rule, law, or court
decision to the contrary, and (iii) irrespective of the failure of the
Collateral Agent, the Administrative Agent or the First Lien Lenders to
adequately perfect their security interests in the Thermo Collateral, and (iv)
irrespective of the subordination of any lien on the Thermo Collateral securing
any indebtedness under the First Lien Credit Agreement, or the avoidance,
invalidation, lapse of any lien on the Collateral securing any indebtedness
under the First Lien Credit Agreement, Second Lien Lender hereby agrees for the
benefit of the Lenders, Administrative Agent and Collateral Agent (collectively,
the “First Lien Creditor”), that (A) any Lien in the Thermo Collateral now or
hereafter acquired by the Second Lien Lender shall at all times prior to the
payment in full of all First Lien Obligations be junior, subordinate and
subject, in right, priority, operation, effect and all other respects, to any
Lien that First Lien Creditor now has or may hereafter acquire in the Thermo
Collateral (such Liens in favor of the First Lien Creditor, the “First Priority
Liens”); provided however that subject to Section 1(e) below, nothing herein
shall prohibit Raser and its Affiliates (other than the Company) from making or
Second Lien Lender from receiving any payments with respect to the Second Lien
Obligations, and (B) any Lien in the Thermo Collateral now or hereafter acquired
by the First Lien Creditor shall remain senior in right, priority, operation,
effect and all other respects to any Lien in the Thermo Collateral acquired by
the Second Lien Lender for all

2

--------------------------------------------------------------------------------

purposes, whether or not any First Priority Liens are subordinated in any
respect to any other Lien securing any other obligation of the Company or any
other Person.

(c) No Enforcement of Interest in Thermo Collateral. If any default or breach of
the Second Lien Debt Documents occurs and is continuing, Second Lien Lender will
not (I) exercise or seek to exercise any rights or remedies with respect to any
Thermo Collateral or institute any action or proceeding to enforce such rights
or remedies until the earliest of (x) the indefeasible payment and satisfaction
in full of all First Lien Obligations and (y) December 31, 2011, (II) contest or
object to First Lien Creditor’s exercise of its rights or remedies with respect
to any Thermo Collateral or the commencement of any action or proceeding to
enforce such rights or remedies until the indefeasible payment and satisfaction
in full of all First Lien Obligations; or (III) contest the validity, first
priority, perfected status of the security interests of First Lien Creditor in
the Thermo Collateral until the indefeasible payment and satisfaction in full of
all First Lien Obligations.

(d) Voided Payments. To the extent that the Company makes any payment on the
First Lien Obligations which is subsequently invalidated, declared to be
fraudulent or preferential, set aside or is required to be repaid to a trustee,
receiver or any other party under any proceeding under the Bankruptcy Code or
otherwise (such payment being hereinafter referred to as a “Voided Payment”)
then, to the extent of such Voided Payment, that portion of the First Lien
Obligations which had previously been satisfied by such Voided Payment shall be
revived and continue in full force and effect as if such Voided Payment had
never been made and, until the full amount of such Voided Payment is fully and
finally restored to First Lien Creditor, the provisions of this Section 1 shall
continue to be in full force and effect.

(e) Remittance of Proceeds to First Lien Creditor. If at any time prior to the
indefeasible payment and satisfaction in full of all First Lien Obligations,
Second Lien Lender receives any payment or distribution on account of the Second
Lien Obligations from the proceeds of any sale or other disposition of Thermo
Collateral, whether arising from any enforcement action by any Person or
otherwise, Second Lien Lender shall be deemed to hold any such payment or
distribution in trust for First Lien Creditor’s benefit and shall immediately
remit such payment or distribution to First Lien Creditor in reduction of the
First Lien Obligations.

(f) Release of Collateral. First Lien Creditor’s rights with respect to the
Collateral shall include, without limitation, the exclusive right to release at
any time any or all of such Thermo Collateral from the Liens under the First
Lien Creditor Documents without consent of Second Lien Lender and without any
duty, obligation or liability arising from any such action. Upon any sale or
disposition of the Thermo Collateral

(a)      by First Lien Creditor, (b) by the Company in the ordinary course of
its business, or   (c)      by Borrower outside the ordinary course pursuant to
the terms of the First Lien  

Credit Agreement, but only to the extent proceeds of such sale are paid to First
Lien Creditor, the lien and security interest in such Thermo Collateral created
in favor of Second Lien Lender shall be automatically released upon the release
of First Lien Creditor’s lien thereon or upon the payment of the proceeds of
such Thermo Collateral

3

--------------------------------------------------------------------------------

to First Lien Creditor, and Second Lien Lender shall execute or cause to be
executed such release documents and instruments and shall take such further
actions as shall be reasonably requested by First Lien Creditor. In furtherance
of the foregoing, Second Lien Lender hereby irrevocably appoints First Lien
Creditor as its attorney-in-fact for the purpose of executing such release
documents and instruments; provided that First Lien Creditor agrees to provide
five (5) days’ prior notice to Second Lien Lender of any action to be taken by
First Lien Creditor as attorney-in-fact for Second Lien Lender.

(g) Acknowledgement. Except as otherwise provided in this Section 1, First Lien
Creditors and Second Lien Lender may, without notice or demand and without
affecting or impairing the obligations of such party under this Section 1, from
time to time (i) waive any default under this Section 1, the First Lien Debt
Documents or the Second Lien Debt Documents that such party is entitled to
waive, and (ii) exercise or refrain from exercising any rights against any
Borrower or any other person under this Consent, the First Lien Debt Documents
or the Second Lien Debt Documents.

(h) Remedies of First Lien Creditor. If Second Lien Lender attempts to violate
the terms of this Section 1, (i) First Lien Creditor (in First Lien Creditor’s
or a Borrower’s name) or a Borrower may seek injunctive or other equitable
relief to prevent or stop Second Lien Lender’s actions, it being agreed that
legal remedies may be inadequate, (ii) any Borrower may interpose as a defense
or plea the agreements set forth in this Section 1, and First Lien Creditor may
intervene and interpose such defense or plea in its own or such Borrower’s name
and/or (iii) First Lien Creditor shall be entitled to all other remedies
available at law or in equity.

(i) Restrictions on Assignments of Second Lien Debt. Second Lien Lender will not
sell or otherwise dispose of any Second Lien Obligations or instruments with
respect thereto except transfers of Second Lien Obligations by Second Lien
Lender to any Person who agrees in advance in writing, pursuant to an agreement
in form and substance reasonably satisfactory to Agent, to become bound by the
terms of this Section 1 as a Second Lien Lender.

(j) Waivers; Amendments. Subject to Section 1(g), no provision of this Section 1
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by First Lien Creditor and Second Lien Lender.

(k) Waiver. Second Lien Lender waives any right it may now or hereafter have to
require First Lien Creditor to marshal assets, to exercise rights or remedies in
a particular manner, or to forbear from exercising such rights and remedies in
any particular manner or order.

(l) Provisions Define Relative Rights. The provisions of this Section 1 are
intended solely for the purpose of defining the relative rights of First Lien
Creditor and Second Lien Lender with respect to the Thermo Collateral and the
First Lien Obligations and Second Lien Obligations, and no other Person shall
have any right, benefit or other interest hereunder.

4

--------------------------------------------------------------------------------

(m) Similar Liens; No New Liens. There parties hereto acknowledge and agree that
it is their intention that the Liens against the Company be identical in respect
of the property of the Company. The parties hereto agree that, until the
indefeasible payment and satisfaction in full of all First Lien Obligations, the
Company shall not, nor shall it permit any of its Subsidiaries to, grant or
permit any additional Liens other than the Liens created on the date hereof on
any asset of the Company to secure any Second Lien Obligations unless it has
granted, or concurrently therewith grants, a Lien on such asset to secure the
First Lien Obligations.

     Section 2. Conditions Precedent. The parties hereto agree that this Consent
and the consent to the Credit Agreement contained herein shall become effective
upon receipt by the Administrative Lender and each Agent of a copy of this
Consent executed and delivered by each First Lien Creditor, Company, Raser and
Second Lien Lender.

     Section 3. Confirmation. Except as specifically modified by this Consent.
the terms and provisions of the Agreement are hereby ratified and confirmed and
remain in full force and effect. The consents and waiver contained herein shall
be limited precisely as written and shall relate solely to the First Lien Credit
Agreement in the manner and to the extent described herein, and nothing in this
Consent shall be deemed (a) to constitute a waiver of or deviation from,
compliance by the Company with respect to any other term, provision or condition
of the First Lien Credit Agreement or any other Transaction Document or with
respect to any other transaction or matter, or (b) to prejudice any right or
remedy that any First Lien Creditor may now have (after giving effect to the
consent contained in Section 1), or may have in the future, under or in
connection with the Agreement or any other Transaction Document.

     Section 4. Governing Law. This Consent shall be governed by and construed
in accordance with the laws of the State of New York, excluding any conflicts of
law rule or principle that might refer the governance or construction of this
Consent to the law of another jurisdiction. Each party hereby irrevocably
submits to the jurisdiction of the courts of the State of New York in the County
of New York or of the United States of America in the Southern District of New
York and hereby waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of venue in an such action or
proceeding in any such court.

     Section 5. Further Assurances. In connection with this Consent and the
transactions contemplated hereby, at the expense of the Company the parties
hereto agree to execute and deliver any additional documents and instruments and
perform any additional acts that may be reasonably required or useful to carry
out the intent and purpose of this Consent and as are not inconsistent with the
terms hereof.

     Section 6. Public Announcements. The parties hereto shall consult with one
another before issuing any public announcement, statement or other disclosure
with respect to this Consent or the matters contemplated hereby and no party
shall issue any such public announcement, statement or other disclosure without
the prior written consent of the other parties (which consent shall not be
unreasonably withheld or delayed) unless such action is required by Applicable
Law. Each party, upon the request of any other party, shall provide to such
other party, and such other party shall have the right to review in advance all
information relating to

5

--------------------------------------------------------------------------------

this Consent or the matters contemplated hereby that appear in any filing made
in connection with the transactions contemplated hereby or thereby.

     Section 7. Counterparts, Successors and Assigns. This Consent may be
executed in any number of counterparts, each of which shall be an original but
all of which together will constitute one instrument, binding upon all parties
hereto and their respective successors and permitted assigns, notwithstanding
that all of such parties may not have executed the same counterpart.

     Section 8. Joint Efforts. To the full extent permitted by Applicable Law,
neither this Consent or any ambiguity or uncertainty in this Consent will be
construed against any of the parties hereto, whether under any rule of
construction or otherwise. On the contrary, this Consent has been prepared by
the joint efforts of the respective attorneys for, and has been reviewed by,
each of the parties hereto.

[Signatures on Next Page]

6

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each party has caused this Consent to be signed on its
behalf as of the date first written above.

THERMO NO. 1 BE-01, LLC, a Delaware limited liability company

By:         Intermountain Renewable Power, LLC  Its:         Managing Member 
By:    /s/ Nicholas Goodman
____________________           Name: Nicholas Goodman           Title: Manager 




RASER TECHNOLOGIES, INC., a Delaware
corporation




By: /s/ Nicholas Goodman
____________________
Name: Nicholas Goodman Title: CEO

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as Administrative Lender and a
Lender

By: /s/ Richard Carrell_______________________
Name: Richard Carrell Title: Vice President



ZURICH AMERICAN INSURANCE
COMPANY,
as a Lender




By:    Prudential Private Placement Investors, L.P.      (as Investment
Advisor)    By:    Prudential Private Placement Investors, Inc.      (as it
General Partner) 


By: /s/ Richard Carrell_______________________
Name: Richard Carrell Title: Vice President

7

--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and Collateral
Agent

By: /s/ Stanley Burg
________________________
Name: Stanley Burg Title: Vice President

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and Collateral
Agent

By: /s/ Estelle Lawrence
_____________________
Name: Estelle Lawrence Title: Vice President

DAVID S. HANDSMAN, as Second Lien Lender

By: /s/ David Handsman _____________________
Name: David S. Handsman

LINDEN CAPITAL L.P., as Assignee of Second Lien Lender pursuant to Section 1(i)
of this Consent

By: /s/ Craig Jarvis
_________________________
Name: Craig Jarvis Title: Authorized Signatory

8

--------------------------------------------------------------------------------